OPINION — AG — IF THE COURTHOUSE PROPERTY IN QUESTION WAS ORIGINALLY ACQUIRED FROM THE PROCEEDS OF THE SALE OF A BOND ISSUE AUTHORIZED BY COUNTY VOTERS FOR THAT PURPOSE, THEN ALL OF THE PROCEEDS UP TO AND INCLUDING AN AMOUNT EQUAL TO THE VALUE OF ALL INDEBTEDNESS INCURRED BY THE COUNTY FOR THE PURCHASE OF THE SAME, WITH ALL INTEREST THEREON, WHETHER MATURED AND PAID OR UNMATURED, MUST BE PAID INTO THE COUNTY SINKING FUND, AND THE REMAINDER THEREOF MUST BE PAID INTO THE COUNTY GENERAL FUND; OR THOSE PROCEEDS CAN BE USED FOR THE PURPOSE FOR WHICH THE MONEY WAS BORROWED, THAT IS THE PURPOSE WHICH APPEARED ON THE BALLOTS SUBMITTED TO THE VOTERS AT THE BOND ELECTION. ON THE OTHER HAND, IF THE PROPERTY IN QUESTION WAS ORIGINALLY ACQUIRED IN A MANNER SPECIFIED IN 62 Ohio St. 1961 335 [62-335], THEN THE PROCEEDS, IF SO DIRECTED BY A COUNTY COMMISSIONER'S RESOLUTION, SHOULD BE CREDITED TO THE SPECIAL FUND ACCOUNT FROM WHICH SUCH PROPERTY WAS DERIVED, OR SHOULD BE CREDITED TO THE COUNTY GENERAL FUND. PROCEEDS DEPOSITED INTO THE GENERAL FUND MAY, AFTER DUE APPROPRIATION, BE EXPENDED FOR ANY LAWFUL COUNTY PURPOSE. CITE: 74 Ohio St. 1961 214 [74-214], ARTICLE X, SECTION 28 (JAMES FUSON)